Citation Nr: 0301037	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-15 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the second lumbar vertebra with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating 
determination of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Residuals of a fracture of the second lumbar vertebra with 
degenerative joint disease are manifested by severe 
limitation of motion, a vertebral body deformity, and 
inconsistent minimal radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for residuals 
of a fracture of the second lumbar vertebra with 
degenerative joint disease have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Part 4, 
Codes 5285, 5293 (2002).

2.  Effective August 22, 2002, sciatic neuropathy of the 
right lower extremity is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.123. 4.124, 
4.124a, Part 4 Code 5293-8520 (2002).

3.  Effective August 22, 2002, sciatic neuropathy of the 
left lower extremity is 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.123. 4.124, 4.124a, 
Part 4 Code 5293-8520 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002)  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1998 and 
February 2001 rating determinations, the October 1998 SOC, 
and the April 2000, February 2001, and June 2002 SSOCs 
informed the appellant of the information and evidence 
needed to substantiate this claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  The veteran 
has also been afforded several VA examinations during the 
course of his appeal.  He also appeared at a hearing 
before the undersigned Board member.  At the time of the 
hearing, the veteran indicated that there had been no new 
tests performed.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case. Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board 
finds that the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].  For 
the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide 
evidence and argument in support of his claim.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence and argument and 
that he is not prejudiced by this decision.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to pain, 
supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits 
such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation 
of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.

A 40 percent disability evaluation is assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forwarding bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Code 5295 (2001).  A 40 percent evaluation is also 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292 (2002).

Residuals of a fracture of a vertebra, without cord 
involvement; but with abnormal mobility requiring neck 
brace (jury mast), warrant a 60 percent rating.  In other 
cases rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  Note:  Both under ankylosis and 
limited motion, ratings should not be assigned for more 
than one segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).

When a regulation changes during the pendency of a claim 
for VA benefits and the regulation substantively affects 
the claim, the claimant is entitled to resolution of his 
claim under the version of the regulation that is most 
advantageous to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), 
VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as 
to whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more 
favorable, that provision should be applied to rate the 
disability for periods from and after the effective date 
of the regulatory change; and the prior regulation should 
be applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. Id.  
The Board has reviewed the appellant's claim under both 
the "old" and "new" criteria, and based on this review, it 
finds that the new criteria are more favorable to the 
appellant.  There is no prejudice to the appellant with 
the Board's immediate consideration of the claim.  Bernard 
v. Brown, 4 Vet. App. 384, 393- 394 (1993).

Under the old rating criteria, effective prior to August 
22, 2002, a 40 percent disability evaluation was assigned 
for severe intervertebral disc syndrome, with intermittent 
relief.  A 60 percent evaluation was assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293 (2002).

Under the new rating criteria under Diagnostic Code 5293, 
effective August 22, 2002, you are to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months						40

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation.  Severe incomplete paralysis with 
marked muscular atrophy warrants 60 percent.  Moderately 
severe neuropathy warrants 40 percent and moderate 
neuropathy warrants 20 percent.  Mild incomplete paralysis 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, Code 
8520 (2002).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with 
a maximum equal to severe, incomplete, paralysis. The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (2002).

Neuralgia, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the same 
scale, with a maximum equal to moderate incomplete 
paralysis.   Se nerve involved for diagnostic code number 
and rating. Tic douloureux, or trifacial neuralgia, may be 
rated up to complete paralysis of the affected nerve.  38 
C.F.R. § 4.124 (2002).

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, 
or mental function. Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule. With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a 
(2002).

A review of the record demonstrates that the veteran 
sustained a simple compression fracture of the first and 
second vertebrae when an Army vehicle that the veteran was 
traveling in hit a land mine in January 1945.  X-rays 
taken in April 1945 revealed a compression fracture of L2 
with some irregularity on the infero-anterior aspect of 
L1.  

In October 1945, the RO granted service connection for a 
compression type fracture of the 1st and 2nd lumbar 
vertebrae with residual pain weakness and limitation of 
motion.  

In a May 1949 rating determination, the RO assigned a 20 
percent disability evaluation for residuals of a 
compression fracture of the 2nd lumbar vertebrae with 
narrowing of the 1st intervertebral space with pain and 
moderate limitation of motion.  

In June 1998, the veteran requested an increased 
evaluation.  

The veteran was afforded a VA orthopedic examination in 
July 1998.  At the time of the examination, the veteran 
complained of having pain in his back, especially after 
walking for extended periods of time.  He also reported 
pain and numbness going down the back of his legs with 
limited range of motion.  The veteran indicated that his 
back pain had worsened over the last several years.  

Physical examination revealed no pain, spasm, or 
tenderness of the back.  Forward flexion was from 0 to 70 
degrees.  Backward extension was to 15 degrees.  Lateral 
rotation was to 20 degrees, bilaterally, and lateral 
flexion was to 15 degrees, bilaterally.  There was no 
evidence of easy fatigability or incoordination.  
Limitation of range of motion due to pain was present.  
The joint was noted to be prone to flare-ups and 
exacerbations.  It was the examiner's impression that the 
veteran had traumatic arthritis of the lumbar spine.  

In November 1998, the veteran underwent nerve testing.  
The examiner noted that the findings were compatible with 
right L3-L5 and left L3-S1 radiculopathy.  He further 
found evidence of bilateral dorsal root irritation most 
likely due to DJD or spinal stenosis.  He reported that 
there was no evidence of peroneal nerve entrapment 
neuropathy, peripheral neuropathy, or myopathy.  

In December 1998, the veteran underwent a MRI of the 
spine.  The examiner noted that there was minimal kyphotic 
angulation at L1-L2.  There was also a deformity of the L2 
vertebral body at the anterior-superior corner.  The 
appearance was consistent with an old traumatic injury.  
There was moderate narrowing of L1-L5 disks.  Small 
anterior osteophytes were seen at L1-2, L2-3, and L3-4.  
Small osteophytes and spondylotic disc bulge were present, 
minimally effacing the anterior portion of the spinal 
canal but not causing significant narrowing.  The neural 
foramina appeared patent.  There was also minimal 
narrowing affecting the inferior aspect left neural 
foramina with minimal impingement on the exiting L3 nerve 
root.  

It was the examiner's impression that the veteran had mild 
to moderate degenerative disc disease L1 through S1, with 
posterior ridging osteophytes and spondylotic disk bulges.  
The worst level was L3-4, where there was minimal spinal 
stenosis and moderate narrowing of left lateral recess and 
minimal narrowing of the left foramen.  Also present was 
mild to moderate facet and ligamentum flava hypertrophy at 
many levels.  There was also deformity, anterior-superior 
L2 with minimal kyphotic angulation at L1-2 compatible 
with old trauma.  The examiner also found a tiny annular 
tear, L4-5, with small central and right paracentral disk 
protrusion in addition to spondylotic changes without 
significant or neural foraminal stenosis.  

At the time of a December 1998 neurology visit, the 
veteran reported worsening back pain over the past several 
years.  He noted that the pain was intermittent and came 
on mostly if he lifted anything heavy for more than a 
minute.  He also reported pain with prolonged sitting or 
standing in one position.  He denied having much of a 
problem while lying down.  He was capable of walking 
several blocks without a problem.  The veteran reported 
that the low back pain did not radiate down to the lower 
extremities.  However, he noted that in the past two or 
three years he had been experiencing intermittent tingling 
and numbing dysesthesia and occasional burning pain in the 
anterolateral aspect of the left thigh.  This seemed to 
occur mostly when the low back pain flared up.  The 
veteran indicated he had only occasionally experienced 
dysesthesia in exactly the corresponding area on the right 
side.  He stated that he had no numbness or pain in the 
leg, foot, or back of the thigh.  

Physical examination revealed mild to moderate limitation 
of motion in all directions.  Sensory examination revealed 
slight impairment to light touch and pinprick in the left 
anterolateral thigh.  Straight leg raising testing 
revealed increased low back pain and stretching in the 
back of the thigh over 40 degrees on the right and 50 
degrees on the left.  

It was the examiner's impression that the veteran had an 
old trauma injury with L1/L2 compression fracture with 
chronic low back pain; bilateral anterolateral thigh pain 
and discomfort left greater than right, possibly secondary 
to lateral femoral cutaneous neuropathy, although 
radiculopathy could not be ruled out with MRI finding of 
minimal spinal stenosis at L3-4 with minimal impingement 
on L3 nerve root; and a MRI report of multilevel DJD worse 
at L3-4 with minimal impingement of the exiting L3 nerve 
root.  

The examiner indicated that although the anterolateral 
thigh pain and dysesthesia seemed to be worse on prolonged 
sitting or standing, this did not occur immediately on 
standing or walking, which was somewhat less impressive 
for neurogenic claudication secondary to spinal stenosis.  

At the time of a February 2000 visit, the veteran reported 
that his low back and thigh pains had not worsened.  He 
indicated that the low back pain would come on when 
lifting anything heavy or with sitting or standing in one 
position for an extended period of time.  

In August 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having constant lower back pain which had 
worsened with time.  He also reported pain radiating down 
both lower extremities with some weakness in the lower 
extremities.  EMG studies were noted to be consistent with 
bilateral lumbar radiculopathy.  The MRI was noted to have 
shown osteophytic changes and spinal stenosis.  

Physical examination revealed a moderate degree of 
tenderness and spasm of the paraspinal muscles of the 
lumbar spine.  Forward flexion was limited from 0 to 40 
degrees, extension was from 0 to 10 degrees, lateral 
rotation was from 0 to 15 degrees, and lateral flexion was 
from 0 to 15 degrees.  

Neurological examination revealed decreased sensation on 
the anterior lateral margin of the right leg.  Deep tendon 
reflexes were 2+/5 but symmetrical.  There was 
preservation of ankle reflexes.  

It was the examiner's impression that the veteran had 
lumbar degenerative joint disease with lumbar 
radiculopathy.  There was no evidence of fatigability and 
no incoordination due to this condition.  The progress was 
noted to be likely to continue.  The veteran was noted to 
be in chronic pain and was being treated for his low back 
problems.  

In a February 2001 rating determination, the RO assigned a 
40 percent disability evaluation for residuals of fracture 
second lumbar vertebrae with degenerative joint disease, 
effective the date of the veteran's request for an 
increased evaluation.  

In September 2002, the veteran appeared before the 
undersigned Board Member.  The veteran testified that he 
experienced sciatica.  He noted that he would experience 
this when sitting in a chair for any length of time.  He 
indicated that he would be bent over with pain or 
stiffness.  The veteran reported that he had been fitted 
with a couple of orthotics to relieve his sciatica.  He 
stated that he was experiencing an ache in his back at the 
time of the hearing.  He also noted that his back was 
affected by the weather.  

The veteran has already been assigned the highest 
disability evaluations under either DC 5292 or 5295.  As 
to DC 5285, the Board notes that the veteran does not 
require the use of a neck brace as a result of his lumbar 
fracture. 

As to DC 5293, the current evaluation contemplates severe 
disc syndrome.  Neither the objective or subjective 
statements establish that the veteran has pronounced 
syndrome.  Rather there are minimal inconsistent 
neurological findings that neither approximate pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.

The Board does note that November 1998 nerve testing 
revealed findings compatible with right L3-L5 and L3-S1 
radiculopathy with evidence of bilateral dorsal root 
irritation, most likely due to DJD or spinal stenosis.  It 
further observes that the MRI performed in December 1998 
revealed degenerative disc disease L1 through S1, with 
posterior ridging osteophytes and spondylotic disc bulges.  
The Board also notes that the veteran was reported to have 
experienced intermittent tingling and numbing dysesthesia 
and occasional burning in the anterolateral aspect of the 
left thigh at the time of a December 1998 consult 
following all the testing.  However, at the time of the 
examination, the veteran reported having no numbness or 
pain in the leg, foot, or back of the thigh.  Moreover, 
sensory examination revealed only slight impairment to 
light touch and pinprick sensation only in the left 
anterolateral thigh.  The examiner indicated that the 
veteran had bilateral anterolateral thigh pain and 
discomfort left greater than right, possibly secondary to 
lateral femoral cutaneous neuropathy, although he stated 
that radiculopathy could not be ruled out with the MRI 
finding of minimal spinal stenosis at L3-4 with minimal 
impingement on L3 nerve root. 

In addition, at the time of the veteran's August 2000 VA 
examination, neurological examination revealed decreased 
sensation only on the anterior lateral margin of the right 
leg.  Deep tendon reflexes were found to be 2+/5 and there 
was preservation of ankle reflexes.  

Moreover, the veteran has not reported incapacitating 
episodes having a total duration of at least six weeks in 
the past twelve months.  As noted above, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
The most recently available treatment records demonstrate 
that the veteran has not been confined to bedrest as a 
result of his service-connected fracture residual.  The 
veteran also made no mention of having been confined to 
bedrest as a result of his lumbar fracture residuals at 
the time of his September 2002 hearing before the 
undersigned Board Member. 

The Board does not wish to minimize the pain reported by 
the veteran as it relates to his low back.  However, there 
is no objective evidence to show that pain, flare-ups of 
pain, weakness, incoordination, fatigue, or any other 
symptom results in additional limitation of function 
(i.e., additional limitation of motion) to a degree that 
would support a rating in excess of 40 percent under the 
applicable rating criteria.  The Board, therefore, 
concludes that an evaluation in excess of 40 percent under 
DC 5293 is not warranted.  

However, the Board notes that at the time of the December 
1998 MRI there was a deformity of the L2 vertebral body at 
the anterior-superior corner.  Thus, an additional 10 
percent is warranted for demonstrable deformity of the 
body under DC 5285.  This entitles the appellant to a 50 
percent evaluation for residuals of a fracture of the 2nd 
lumbar vertebrae with degenerative joint disease.  

New Criteria

The revised rating criteria provide for the separate 
evaluations for orthopedic and neurologic impairment.  The 
new criteria are more favorable to the veteran.  The 
veteran has been assigned the maximum evaluation for pure 
limitation of motion.  Part 4, Code 5292.  However, in 
this case, there are minimal neurologic findings involving 
each lower extremity.  There is no indication of trophic 
changes or atrophy.  Clearly, there is no indication of 
actual paralysis; the veteran retains function in each 
lower extremity.  Rather, the most probative evidence 
establishes that the veteran has intermittent decrease in 
sensation in each lower extremity.  By considering the 
provisions of 38 C.F.R. §§ 4.123, 4.124 and 4.124a (2002), 
the Board concludes that such findings may be rated by 
analogy to mild neuropathy of the sciatic nerve.  
Accordingly, a 10 percent evaluation is warranted for the 
neurologic dysfunction in each lower extremity.  38 C.F.R. 
Part 4, Code 8520 (2002).  The effective date of this 
grant is controlled by the effective date of the new 
regulation.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently 
hospitalized for his fracture of the second lumbar 
vertebra with degenerative joint disease.  The objective 
medical evidence of record also does not contain any 
findings or reports of unemployability as a result of his 
service-connected residuals of a fracture of the second 
lumbar vertebra with degenerative joint disease.  
Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and 
loss of time from work.  

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected fracture of the second lumbar 
vertebra with degenerative joint disease and that the 
record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


ORDER

A 50 percent evaluation for residuals of a fracture of the 
2nd lumbar vertebrae with degenerative joint disease is 
granted subject to the controlling regulations applicable 
to the payment of monetary benefits.  

A 10 percent evaluation for sciatic neuropathy of the 
right lower extremity and a 10 percent evaluation for 
sciatic neuropathy of the left lower extremity are granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

